ITill, J.
The school system in Chatham County, under the acts of 1866 (Ga. L. 1865-6, p. 78; Acts 1866, p. 175), is an independent local school system, the territorial limits of which are coextensive with the limits of the county. The ruling in Glenn v. Trion Co., 157 Ga. 639, that “The word ‘ independent/ as used in the constitution, denotes a system of schools under different control from the system of public schools for which the county-wide tax is authorized to be collected,” has no application to the present case, because the County of Chatham was by law an entire system existing prior to the constitution of 1877, and was not divided up so as to contain separate systems. Article 8, section. 4, paragraph 1, of the constitution, quoted in thg next succeeding paragraph, contains the language: “No additional election shall be required to maintain any local school tax now in existence . . provided this bill shall not apply to counties having a local school system of taxation adopted prior to the constitution of 1877.” The County of Chatham did not have a local system of taxation prior to the constitution of 1877 (Richter v. Bacon, 145 Ga. 408), and *532therefore said provision of the constitution is not applicable to the County of Chatham.
Article 8, section 4, paragraph 1, of the constitution of Georgia (Civil Code of 1910, § 6579), as amended (Ga. L. 1919, p. 66), provides as follows: “Authority is granted to the counties and municipal corporations, upon the recommendation of the corporate authority, to establish and maintain public schools in their respective limits by local taxation. The proper county authorities whose duty it is to levy taxes for county purposes in this State shall, on the recommendation of the board of education, assess and collect taxes for the support of public schools under its control, not less than one nor more than five mills on the dollar of all taxable property of the county outside of independent local systems, which shall be distributed equitably according to the school population, tax values, the number of teachers and their grade of license, among the public schools therein. An additional levy to that already allowed, not to exceed five mils, shall be permissible in independent local systems, municipalities, or school districts on a two-tliirds vote of those voting. No additional election shall be required to maintain any local school tax now in existence in districts, counties, or municipalities; provided this bill shall not apply to counties having a local school system of taxation adopted prior to the constitution of 1877.” Under the above provision of the constitution of this State, express authority is granted to counties and municipalities, upon the recommendation of the corporate authority, to establish and maintain public schools within their respective limits by local taxation. This broad power applies throughout the territorial limits of the county or municipality constituting a taxing district, and may appty to the county or municipality as a whole, and will apply to a county as a whole where the county is one independent local school system. The rate of taxation is “not less than one nor more than five mills on the dollar,” which, as applied to a local.school system such as that provided for by law in Chatham County, is leviable on all the taxable property in the county. The provision of the constitution authorizing the levy of said rate of taxation “on all taxable property of the county outside of independent local systems” applies to instances where the county is so subdivided that it contains both independent local school systems and other territory outside of *533such systems in which the public schools of the county generally are maintained, and does not deny the power of the county authorities, in a county the local school system of which is coextensive with the limits of the county, to levy the tax merely because there is no part of the county “outside of” the local school system.
Under the foregoing construction of the constitution the board of commissioners of the County of Chatham, on recommendation of the board of public education for the City of Savannah and County of Chatham, had authority, without any election, to levy a local tax for support of the schools, not to exceed five mills on the dollar, on all the taxable property in the county. The language in the above provision of the constitution, “An additional levy to that already allowed, not to exceed five mills, shall be permissible in independent local systems . . on a two-thirds vote of those voting,” applies to an independent local school district such as is the County of Chatham under the provision of the legislative enactment referred to in division 1, supra. Under that provision, the board of county commissioners had power to levy the additional tax upon a vote of two thirds of those voting at an election regularly held to determine whether such additional tax should be levied.
The act of 1922 (Ga. L. 1922, p. 153), in so far as it seeks to confer authority upon any county to hold an election to determine whether a levy for public schools shall be made, additional to the levy of the maximum tax of five mills on the dollar, allowed by art. 8, sec. 4, par. 1, of the constitution of Georgia (Civil Code of 1910, § 6579), as amended by the act of 1919 (Ga. L. 1919, p. 66), ratified in 1920, is not violative of said provision of the constitution.
No issue of fact was involved in the case, and the judge did not err in making the mandamus absolute.

Judgment affirmed.

All the Justices concur, except Gilbert, J., luho dissents.